Case 4:18-cv-00818-SDJ-KPJ Document 81 Filed 01/15/20 Page 1 of 1 PageID #: 1245

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

                                           DATE: 1/15/2020

 UNITED STATES MAGISTRATE JUDGE                       COURT REPORTER: DIGITAL
                                                      RECORDING - PLANO 108
 KIMBERLY C. PRIEST JOHNSON                           COURTROOM DEPUTY: Jane Amerson
  David W. Spindle                                  CASE NO.      4:1-CV-0818 SDJ/KPJ
  vs.
  CKJ Trucking, L.P.
  ATTORNEY FOR PLAINTIFF                            ATTORNEY FOR DEFENDANT

  Ronald R. Huff                                    John L. Ross

        On this day, came the parties by their attorneys, the following proceedings were held in
 Plano, Texas:
  OPEN: 1:08 pm                                     ADJOURN: 2:28 PM


  TIME:       MINUTES:
  1:08 pm      Case Called
  1:10 pm     Defendant counsel argument
  1:14 pm     Plaintiff counsel response
  1:15 pm     Court questions
  1:16 pm     Plaintiff response
  1:17 pm     Court questions
   1:18 pm    Defendant -Court argument/questions essential elements of the claims; pretrial
              order; Motion for Sanctions
  1:45 pm     Plaintiff - court argument/questions - issue with claims; facts of claims; disability
              substantially impaired; adverse action; exhaustion of remedy issue; Motion for
              Sanctions
  2:19 pm     Defense Response
  2:28 pm     Court Adjourned

                                                      DAVID A. O’TOOLE, CLERK

                                                      BY:       Jane Amerson
                                                              Courtroom Deputy Clerk
